Exhibit 10.1
 


COMMSCOPE, INC.
 
2006 LONG TERM INCENTIVE PLAN
 
(Effective May 5, 2006; as amended through February 28, 2007)

 
1. 
   Purpose.

    
The purpose of the Plan is to strengthen CommScope, Inc., a Delaware corporation
(the “Company”), by providing an incentive to its and its Subsidiaries’ (as
defined herein) employees, officers, consultants and directors, thereby
encouraging them to devote their abilities and industry to the success of the
Company’s business enterprise. It is intended that this purpose be achieved by
extending to employees (including future employees who have received a formal
written offer of employment), officers, consultants and directors of the Company
and its Subsidiaries an added incentive for high levels of performance and
unusual efforts through the grant of Restricted Stock, Restricted Stock Units,
Options, Stock Appreciation Rights, Dividend Equivalent Rights, Performance
Awards, and Share Awards (as each term is herein defined).
 
        
2. 
   Definitions.

 
For purposes of the Plan:
 
2.1  “Agreement” means a written or electronic agreement between the Company and
a Participant evidencing the grant of an Option or Award and setting forth the
terms and conditions thereof.
 
2.2  “Award” means a grant of Restricted Stock, a Restricted Stock Unit, a Stock
Appreciation Right, a Performance Award, a Dividend Equivalent Right, a Share
Award or any or all of them.
 
2.3  “Beneficiary” means an individual designated as a Beneficiary pursuant to
Section 20.4.
 
2.4  “Board” means the Board of Directors of the Company.
 
2.5  “Change in Capitalization” means any increase or reduction in the number of
Shares, any change (including, but not limited to, in the case of a spin-off,
dividend or other distribution in respect of Shares, a change in value) in the
Shares or any exchange of Shares for a different number or kind of shares or
other securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants, rights or debentures, stock dividend,
stock split or reverse stock split, cash dividend, property dividend,
combination or exchange of shares, repurchase of shares, change in corporate
structure or otherwise.
 
2.6  “Change in Control” means the occurrence of any of the following:
 
(a)  An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
“person” is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than
thirty-three percent (33%) of (i) the then-outstanding Shares or (ii) the
combined voting power of the Company’s then-outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred
pursuant to this paragraph (a), the acquisition of Shares or Voting Securities
in a Non-Control Acquisition (as hereinafter defined) shall not constitute a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by (i)
an employee benefit plan (or a trust forming a part thereof) maintained by (A)
the Company or (B) any corporation or other Person the majority of the voting
power, voting equity securities or equity interest of which is owned, directly
or indirectly, by the Company (for purposes of this definition, a “Related
Entity”), (ii) the Company or any Related Entity, or (iii) any Person in
connection with a Non-Control Transaction (as hereinafter defined);
 
(b)  The individuals who, as of the effective date of the Plan, are members of
the Board (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the members of the Board or, following a Merger (as hereinafter
defined), the board of directors of (i) the corporation resulting from such
Merger (the “Surviving Corporation”), if fifty percent (50%) or more of the
combined voting power of the then-outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly or indirectly, by another Person
(a “Parent Corporation”) or (ii) if there is one or more than one Parent
Corporation, the ultimate Parent Corporation; provided, however, that, if the
election, or nomination for election by the Company’s common shareholders, of
any new director was approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of the Plan, be considered a member
of the Incumbent Board; and provided, further, however, that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or
 
(c)  The consummation of:
 
(i)  A merger, consolidation or reorganization (x) with or into the Company or
(y) in which securities of the Company are issued (a “Merger”), unless such
Merger is a “Non-Control Transaction.” A “Non-Control Transaction” shall mean a
Merger in which:
 
(A)  the shareholders of the Company immediately before such Merger own directly
or indirectly immediately following such Merger at least a majority of the
combined voting power of the outstanding voting securities of (1) the Surviving
Corporation, if there is no Parent Corporation or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation;
 
(B)  the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such Merger constitute at least
a majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and
 
(C)  no Person other than (1) the Company or another corporation that is a party
to the agreement of Merger, (2) any Related Entity, or (3) any employee benefit
plan (or any trust forming a part thereof) that, immediately prior to the
Merger, was maintained by the Company or any Related Entity, or (4) any Person
who, immediately prior to the Merger had Beneficial Ownership of thirty-three
percent (33%) or more of the then outstanding Shares or Voting Securities, has
Beneficial Ownership, directly or indirectly, of thirty-three percent (33%) or
more of the combined voting power of the outstanding voting securities or common
stock of (x) the Surviving Corporation, if there is no Parent Corporation, or
(y) if there is one or more than one Parent Corporation, the ultimate Parent
Corporation.
 
(ii)  A complete liquidation or dissolution of the Company; or
 
(iii)  The sale or other disposition of all or substantially all of the assets
of the Company and its Subsidiaries taken as a whole to any Person (other than
(x) a transfer to a Related Entity or (y) the distribution to the Company’s
shareholders of the stock of a Related Entity or any other assets).
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.
 
2.7  “Chief Executive Officer” means the Chief Executive Officer of the Company.
 
2.8  “Code” means the Internal Revenue Code of 1986, as amended.
 
2.9  “Committee” means the Committee which administers the Plan as provided in
Section 3.
 
2.10  “Company” means CommScope, Inc., a Delaware corporation.
 
2.11  “Director” means a member of the Board.
 
2.12  “Disability” means a mental or physical condition which, in the opinion of
the Committee, renders a Participant unable or incompetent to carry out the job
responsibilities which such Participant held or the duties to which such
Participant was assigned at the time the disability was incurred, and which is
expected to be permanent or for an indefinite duration.
 
2.13       “Division” means any of the operating units or divisions of the
Company designated as a Division by the Committee.
 
2.14  “Dividend Equivalent Right” means a right to receive cash or Shares based
on the value of dividends that are paid with respect to Shares.
 
2.15  “Effective Date” means the date of approval of the Plan by the Company’s
shareholders’ pursuant to Section 20.5.
 
2.16  “Eligible Individual” means any of the following individuals: (a) any
Director, officer or employee of the Company or a Subsidiary, (b) any individual
to whom the Company or a Subsidiary has extended a formal, written offer of
employment, and (c) any consultant or advisor of the Company or a Subsidiary.
 
2.17  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
2.18  “Fair Market Value” on any date means:
 
(a)  if the Shares are listed for trading on the New York Stock Exchange, the
closing price at the close of the primary trading session of the Shares on such
date on the New York Stock Exchange, or if there has been no such closing price
of the Shares on such date, on the next preceding date on which there was such a
closing price;
 
(b)  if the Shares are not listed for trading on the New York Stock Exchange,
but are listed on another national securities exchange, the closing price at the
close of the primary trading session of the Shares on such date on such
exchange, or if there has been no such closing price of the Shares on such date,
on the next preceding date on which there was such a closing price;
 
(c)  if the Shares are not listed on the New York Stock Exchange or on another
national securities exchange, the last sale price at the end of normal market
hours of the Shares on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or, if no such price
shall have been quoted for such date, on the next preceding date for which such
price was so quoted; or
 
(d) if the Shares are not listed for trading on a national securities exchange
or are not authorized for quotation on NASDAQ, the fair market value of the
Shares as determined in good faith by the Committee, and in the case of
Incentive Stock Options, in accordance with Section 422 of the Code.
 
2.19       “Full Value Award” means a grant of Restricted Stock, a Restricted
Stock Unit, a Performance Award, a Share Award or any or all of them.
 
 
2.20  “Incentive Stock Option” means an Option satisfying the requirements of
Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.
 
 
2.21  “Nonemployee Director” means a Director who is a “nonemployee director”
within the meaning of Rule 16b-3 promulgated under the Exchange Act.
 
 
2.22  “Nonqualified Stock Option” means an Option which is not an Incentive
Stock Option.
 
 
2.23  “Option” means a Nonqualified Stock Option and/or an Incentive Stock
Option.
 
 
2.24  “Outside Director” means a Director who is an “outside director” within
the meaning of Section 162(m) of the Code and the regulations promulgated
thereunder.
 
 
2.25  “Parent” means any corporation which is a “parent corporation” (within the
meaning of Section 424(e) of the Code) with respect to the Company.
 
 
2.26  “Participant” means a person to whom an Award or Option has been granted
under the Plan.
 
 
2.27  “Performance Awards” means Performance Share Units, Performance Units,
Performance-Based Restricted Stock or any or all of them.
 
 
2.28  “Performance-Based Compensation” means any Option or Award that is
intended to constitute “performance based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and the regulations promulgated thereunder.
 
 
2.29  “Performance-Based Restricted Stock” means Shares issued or transferred to
an Eligible Individual under Section 9.2.
 
 
2.30  “Performance Cycle” means the time period specified by the Committee at
the time Performance Awards are granted during which the performance of the
Company, a Subsidiary or a Division will be measured.
 
 
2.31  “Performance Objectives” means the objectives set forth in Section 9.3 for
the purpose of determining the degree of payout and/or vesting of Performance
Awards.
 
 
2.32  “Performance Share Units” means Performance Share Units granted to an
Eligible Individual under Section 9.1.
 
 
2.33  “Performance Units” means Performance Units granted to an Eligible
Individual under Section 9.1.
 
 
2.34  “Plan” means the CommScope, Inc. Long-Term Incentive Plan, as amended from
time to time.
 
 
2.35  “Prior Plan” means the Amended and Restated CommScope, Inc. 1997 Long-Term
Incentive Plan (as amended and restated effective May 7, 2004).
 
 
2.36  “Restricted Stock” means Shares issued or transferred to an Eligible
Individual pursuant to Section 8.
 
 
2.37  “Restricted Stock Units” means rights granted to an Eligible Individual
under Section 8 representing a number of hypothetical Shares.
 
 
2.38  “Share Award” means an Award of Shares granted pursuant to Section 10.
 
 
2.39  “Shares” means the common stock, par value $.01 per share, of the Company
and any other securities into which such shares are changed or for which such
shares are exchanged.
 
 
2.40  “Stock Appreciation Right” means a right to receive all or some portion of
the increase, if any, in the value of the Shares as provided in Section 6
hereof.
 
 
2.41  “Subsidiary” means (a) except as provided in subsection (b) below, any
corporation which is a subsidiary corporation within the meaning of Section
424(f) of the Code with respect to the Company, and (b) in relation to the
eligibility to receive Options or Awards other than Incentive Stock Options and
continued employment for purposes of Options and Awards (unless the Committee
determines otherwise), any entity, whether or not incorporated, in which the
Company directly or indirectly owns at least 50% or more of the outstanding
equity or other ownership interests.
 
 
2.42  “Ten-Percent Shareholder” means an Eligible Individual who, at the time an
Incentive Stock Option is to be granted to him or her, owns (within the meaning
of Section 422(b)(6) of the Code) stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company, a
Parent or a Subsidiary.
 
 
2.43  “Termination Date” means the date that is ten (10) years after the
Effective Date, unless the Plan is earlier terminated by the Board pursuant to
Section 16 hereof.
 
 
3. 
    Administration.

 
3.1        Committees; Procedure. The Plan shall be administered by a Committee
which, until the Board appoints a different Committee, shall be the Compensation
Committee of the Board. The Committee may adopt such rules, regulations and
guidelines as it deems are necessary or appropriate for the administration of
the Plan. The Committee shall consist of at least two (2) Directors, each of
whom shall be a Nonemployee Director and an Outside Director. For purposes of
the preceding sentence, if one or more members of the Committee is not a
Nonemployee Director and an Outside Director but recuses himself or herself or
abstains from voting with respect to a particular action taken by the Committee,
then the Committee, with respect to that action, shall be deemed to consist only
of the members of the Committee who have not recused themselves or abstained
from voting.
 
3.2        Board Reservation and Delegation. Except to the extent necessary for
any Award or Option intended to qualify as Performance-Based Compensation to so
qualify, the Board may, in its discretion, reserve to itself or exercise any or
all of the authority and responsibility of the Committee hereunder and may also
delegate to another committee of the Board any or all of the authority and
responsibility of the Committee with respect to Awards or Options to Eligible
Individuals who are not subject to Section 16(b) of the Exchange Act at the time
any such delegated authority or responsibility is exercised. Such other
committee may consist of one or more Directors who may, but need not be officers
or employees of the Company or any of its Subsidiaries. To the extent the Board
has reserved to itself, or exercised the authority and responsibility of the
Committee, or delegated the authority and responsibility of the Committee to
such other committee, all references to the Committee in the Plan shall be to
the Board or to such other committee.
 
3.3        Committee Powers. Subject to the express terms and conditions set
forth herein, the Committee shall have the power from time to time to:
 
(a)  select those Eligible Individuals to whom Options shall be granted under
the Plan and the number of such Options to be granted and prescribe the terms
and conditions (which need not be identical) of each such Option, including the
exercise price per Share, the vesting schedule and the duration of each Option,
and make any amendment or modification to any Option Agreement consistent with
the terms of the Plan;
 
(b)  select those Eligible Individuals to whom Awards shall be granted under the
Plan and determine the number of Shares or amount of cash in respect of which
each Award is granted, the terms and conditions (which need not be identical) of
each such Award, and make any amendment or modification to any Agreement
consistent with the terms of the Plan;
 
(c)  construe and interpret the Plan and the Options and Awards granted
hereunder and establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Agreement, in the manner and to the extent it shall deem necessary or
advisable, including so that the Plan and the operation of the Plan comply with
Rule 16b-3 under the Exchange Act, the Code to the extent applicable and other
applicable law, and otherwise to make the Plan fully effective;
 
(d)  determine the duration and purposes for leaves of absence which may be
granted to a Participant on an individual basis without constituting a
termination of employment or service for purposes of the Plan;
 
(e)       cancel, with the consent of the Participant, outstanding Awards and
Options;
 
(f)        exercise its discretion with respect to the powers and rights granted
to it as set forth in the Plan; and
 
(g)  generally, exercise such powers and perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.
 
All decisions and determinations by the Committee in the exercise of the above
powers shall be final, binding and conclusive upon the Company, its
Subsidiaries, the Participants and all other persons having any interest
therein.
 
3.4  Notwithstanding anything herein to the contrary, with respect to
Participants working outside the United States, the Committee may determine the
terms and conditions of Options and Awards and make such adjustments to the
terms thereof as are necessary or advisable to fulfill the purposes of the Plan
taking into account matters of local law or practice, including tax and
securities laws of jurisdictions outside the United States.
 
3.5  Indemnification. No member of the Committee shall be liable for any action,
failure to act, determination or interpretation made in good faith with respect
to the Plan or any transaction hereunder. The Company hereby agrees to indemnify
each member of the Committee for all costs and expenses and, to the extent
permitted by applicable law, any liability incurred in connection with defending
against, responding to, negotiating for the settlement of or otherwise dealing
with any claim, cause of action or dispute of any kind arising in connection
with any actions in administering the Plan or in authorizing or denying
authorization to any transaction hereunder.
 
3.6  No Repricing of Options or Stock Appreciation Rights. The Committee shall
have no authority to make any adjustment (other than in connection with a stock
dividend, recapitalization or other transaction where an adjustment is permitted
or required under the terms of the Plan) or amendment, and no such adjustment or
amendment shall be made, that reduces or would have the effect of reducing the
exercise price of an Option or Stock Appreciation Right previously granted under
the Plan, whether through amendment, cancellation or replacement grants, or
other means, unless the Company’s shareholders shall have approved such
adjustment or amendment.
 
4. 
   Stock Subject to the Plan; Grant Limitations.

 
4.1  Aggregate Number of Shares Authorized for Issuance. Subject to any
adjustment as provided in the Plan, the Shares to be issued under the Plan may
be, in whole or in part, authorized but unissued Shares or issued Shares which
shall have been reacquired by the Company and held by it as treasury shares. The
aggregate number of Shares that may be made the subject of Awards or Options
granted under the Plan shall not exceed two million three hundred thousand
(2,300,000), (i) no more than 50% of which may be granted as Incentive Stock
Options, and (ii) no more than one million five hundred thousand (1,500,000) of
which may be granted as Full Value Awards.
 
4.2  Individual Limit. The aggregate number of Shares that may be the subject of
Options, Stock Appreciation Rights, Performance-Based Restricted Stock and
Performance Share Units granted to an Eligible Individual in any three calendar
year period may not exceed 750,000. The maximum dollar amount of cash or the
Fair Market Value of Shares that any individual may receive in any calendar year
in respect of Performance Units may not exceed $2,000,000.
 
4.3  Calculating Shares Available.
 
(a)  Upon the granting of an Award or an Option, the number of Shares available
under this Section 4 for the granting of further Awards and Options shall be
reduced as follows:
 
(i)  In connection with the granting of an Option, Stock Appreciation Right
(other than a Stock Appreciation Right Related to an Option), Restricted Stock
Unit, Share Award or Award of Restricted Stock, Performance-Based Restricted
Stock or Performance Share Units, the number of Shares available under this
Section 4 for the granting of further Options and Awards shall be reduced by the
number of Shares in respect of which the Option or Award is granted or
denominated.
 
(ii)  In connection with the granting of a Performance Unit, the number of
Shares available under this Section 4 for the granting of further Options and
Awards initially shall be reduced by the Shares Equivalent number of Performance
Units granted, with a corresponding adjustment if the Performance Unit is
ultimately settled in whole or in part with a different number of Shares. For
purposes of this Section 4, the Share Equivalent number of Performance Units
shall be equal to the quotient of (i) the aggregate dollar amount in which the
Performance Units are denominated, divided by (ii) the Fair Market Value of a
Share on the date of grant.
 
(iii)  In connection with the granting of a Dividend Equivalent Right, the
number of Shares available under this Section 4 shall not be reduced; provided,
however, that if Shares are issued in settlement of a Dividend Equivalent Right,
the number of Shares available for the granting of further Options and Awards
under this Section 4 shall be reduced by the number of Shares so issued.
 
(b)  Notwithstanding Section 4.3(a), in the event that an Award is granted that,
pursuant to the terms of the Agreement, cannot be settled in Shares, the
aggregate number of Shares that may be made the subject of Awards or Options
granted under the Plan shall not be reduced. Whenever any outstanding Option or
Award or portion thereof expires, is canceled, is settled in cash or is
otherwise terminated for any reason without having been exercised or payment
having been made in respect of the entire Option or Award, the number of Shares
available under this Section 4 shall be increased by the number of Shares
previously allocable under Section 4.3(a) to the expired, canceled, settled or
otherwise terminated portion of the Option or Award.
 
(c) Notwithstanding anything in this Section 4.3 to the contrary, (i) Shares
tendered as full or partial payment of the Option Price shall not increase the
number of Shares available under this Section 4, (ii) Shares tendered as
settlement of tax withholding obligations shall not increase the number of
Shares available under this Section 4, and (iii) Shares repurchased by the
Company using proceeds from the exercise of Options shall not be available for
issuance under the Plan.
 
(d) Where two or more Awards are granted with respect to the same Shares, such
Shares shall be taken into account only once for purposes of this Section 4.3.
 
5. 
   Stock Options.

  
5.1  Authority of Committee. Subject to the provisions of the Plan, the
Committee shall have full and final authority to select those Eligible
Individuals who will receive Options, and the terms and conditions of the grant
to any such Eligible Individual shall be set forth in an Agreement. Incentive
Stock Options may be granted only to Eligible Individuals who are employees of
the Company or any Subsidiary on the date the Incentive Stock Option is granted.
 
5.2  Exercise Price. The purchase price or the manner in which the exercise
price is to be determined for Shares under each Option shall be determined by
the Committee and set forth in the Agreement; provided, however, that the
exercise price per Share under each Option shall not be less than the greater of
(i) the par value of a Share and (ii) 100% of the Fair Market Value of a Share
on the date the Option is granted (110% in the case of an Incentive Stock Option
granted to a Ten-Percent Shareholder).
 
5.3  Maximum Duration. Options granted hereunder shall be for such term as the
Committee shall determine; provided that an Incentive Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted
(five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Shareholder) and a Nonqualified Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted;
provided, further, however, that unless the Committee provides otherwise, an
Option (other than an Incentive Stock Option) may, upon the death of the
Participant prior to the expiration of the Option, be exercised for up to five
(5) years following the date of the Participant’s death, and one (1) of such
years may extend beyond ten (10) years from the date the Option is granted. The
Committee may, subsequent to the granting of any Option, extend the term
thereof, but in no event shall the term as so extended exceed the maximum term
provided for in the preceding sentence.
 
5.4  Vesting. Except as provided in this Section 5.4, no Option shall vest more
rapidly than with respect to one-third of the Shares subject to such Option on
each of the first three anniversaries of the date such Option is granted.
Notwithstanding the foregoing, in the discretion of the Committee, Options may
vest more rapidly than provided in the preceding sentence in the case of (i) a
Participant’s death, Disability or retirement, (ii) grants of Options to new
hires and (iii) a Change in Control. To the extent not exercised, installments
shall accumulate and be exercisable, in whole or in part, at any time after
becoming exercisable, but not later than the date the Option expires. The
Committee may accelerate the exercisability of any Option or portion thereof at
any time.
 
5.5  Limitations on Incentive Stock Options.  To the extent that the aggregate
Fair Market Value (determined as of the date of the grant) of Shares with
respect to which Incentive Stock Options granted under the Plan and “incentive
stock options” (within the meaning of Section 422 of the Code) granted under all
other plans of the Company or its Subsidiaries (in either case determined
without regard to this Section 5.5) are exercisable by a Participant for the
first time during any calendar year exceeds $100,000, such Incentive Stock
Options shall be treated as Nonqualified Stock Options. In applying the
limitation in the preceding sentence in the case of multiple Option grants,
unless otherwise required by applicable law, Options which were intended to be
Incentive Stock Options shall be treated as Nonqualified Stock Options according
to the order in which they were granted such that the most recently granted
Options are first treated as Nonqualified Stock Options.
 
5.6  Transferability. Except as otherwise provided in this Section 5.6, no
Option shall be transferable by the Participant otherwise than by will or by the
laws of descent and distribution, and an Option shall be exercisable during the
lifetime of such Participant only by the Participant or his or her guardian or
legal representative. The Committee may set forth in the Agreement evidencing an
Option (other than an Incentive Stock Option) at the time of grant or
thereafter, that the Option, or a portion thereof, may be transferred to any
third party, including but not limited to, members of the Participant’s
immediate family, to trusts solely for the benefit of such immediate family
members and to partnerships in which such family members and/or trusts are the
only partners. In addition, for purposes of the Plan, unless otherwise
determined by the Committee at the time of grant or thereafter, a transferee of
an Option pursuant to this Section 5.6 shall be deemed to be the Participant;
provided that the rights of any such transferee thereafter shall be
nontransferable except that such transferee, where applicable under the terms of
the transfer by the Participant, shall have the right previously held by the
Participant to designate a Beneficiary. For this purpose, immediate family means
the Participant’s spouse, parents, children, stepchildren and grandchildren and
the spouses of such parents, children, stepchildren and grandchildren. The terms
of an Option shall be final, binding and conclusive upon the beneficiaries,
executors, administrators, heirs and successors of the Participant.
Notwithstanding Section 20.2, or the terms of any Agreement, the Company or any
Subsidiary shall not withhold any amount attributable to the Participant’s tax
liability from any payment of cash or Shares to a transferee or transferee’s
Beneficiary under this Section 5.6, but may require the payment of an amount
equal to the Company’s or any Subsidiary’s withholding tax obligation as a
condition to exercise or as a condition to the release of cash or Shares upon
exercise or upon transfer of the option.
 
5.7  Method of Exercise. The exercise of an Option shall be made only by giving
written notice delivered in person or by mail to the person designated by the
Company, specifying the number of Shares to be exercised and, to the extent
applicable, accompanied by payment therefor and otherwise in accordance with the
Agreement pursuant to which the Option was granted. The exercise price for any
Shares purchased pursuant to the exercise of an Option shall be paid in any or
any combination of the following forms: (a) cash or its equivalent (e.g., a
check) or (b) the transfer, either actually or by attestation, to the Company of
Shares that have been held by the Participant for at least six (6) months (or
such lesser period as may be permitted by the Committee) prior to the exercise
of the Option, such transfer to be upon such terms and conditions as determined
by the Committee or (c) in the form of other property as determined by the
Committee. In addition, Options may be exercised through a registered
broker-dealer pursuant to such cashless exercise procedures that are, from time
to time, deemed acceptable by the Committee. Any Shares transferred to the
Company as payment of the exercise price under an Option shall be valued at
their Fair Market Value on the last business day preceding the date of exercise
of such Option. If requested by the Committee, the Participant shall deliver the
Agreement evidencing the Option to the Company, which shall endorse thereon a
notation of such exercise and return such Agreement to the Participant. No
fractional Shares (or cash in lieu thereof) shall be issued upon exercise of an
Option and the number of Shares that may be purchased upon exercise shall be
rounded to the nearest number of whole Shares.
 
5.8  Rights of Participants. No Participant shall be deemed for any purpose to
be the owner of any Shares subject to any Option unless and until (a) the Option
shall have been exercised pursuant to the terms thereof, (b) the Company shall
have issued and delivered Shares (whether or not certificated) to the
Participant, a securities broker acting on behalf of the Participant or such
other nominee of the Participant, and (c) the Participant’s name, or the name of
his or her broker or other nominee, shall have been entered as a shareholder of
record on the books of the Company. Thereupon, the Participant shall have full
voting, dividend and other ownership rights with respect to such Shares, subject
to such terms and conditions as may be set forth in the applicable Agreement.
 
5.9  Effect of Change in Control. The effect of a Change in Control on an Option
shall be set forth in the applicable Agreement.
 
6. 
   Stock Appreciation Rights.

 
6.1  Grant. The Committee may in its discretion, either alone or in connection
with the grant of an Option, grant Stock Appreciation Rights to Eligible
Individuals in accordance with the Plan, the terms and conditions of which shall
be set forth in an Agreement. A Stock Appreciation Right may be granted (a) at
any time if unrelated to an Option or (b) if related to an Option, either at the
time of grant or at any time thereafter during the term of the Option.
 
6.2  Stock Appreciation Right Related to an Option. If granted in connection
with an Option, a Stock Appreciation Right shall cover the same Shares covered
by the Option (or such lesser number of Shares as the Committee may determine)
and shall, except as provided in this Section 6, be subject to the same terms
and conditions as the related Option.
 
                (a)  Exercise; Transferability. A Stock Appreciation Right
granted in connection with an Option (i) shall be exercisable at such time or
times and only to the extent that the related Option is exercisable, (ii) shall
be exercisable only if the Fair Market Value of a Share on the date of exercise
exceeds the exercise price specified in the Agreement evidencing the related
Incentive Stock Option and (iii) shall not be transferable except to the extent
the related Option is transferable.
 
(b)  Amount Payable. Upon the exercise of a Stock Appreciation Right related to
an Option, the Participant shall be entitled to receive an amount determined by
multiplying (i) the excess of the Fair Market Value of a Share on the last
business day preceding the date of exercise of such Stock Appreciation Right
over the per Share exercise price under the related Option, by (ii) the number
of Shares as to which such Stock Appreciation Right is being exercised.
Notwithstanding the foregoing, the Committee may limit in any manner the amount
payable with respect to any Stock Appreciation Right by including such a limit
in the Agreement evidencing the Stock Appreciation Right at the time it is
granted.
 
(c)  Treatment of Related Options and Stock Appreciation Rights Upon Exercise.
Upon the exercise of a Stock Appreciation Right granted in connection with an
Option, the Option shall be canceled to the extent of the number of Shares as to
which the Stock Appreciation Right is exercised, and upon the exercise of an
Option granted in connection with a Stock Appreciation Right, the Stock
Appreciation Right shall be canceled to the extent of the number of Shares as to
which the Option is exercised or surrendered.
 
6.3  Stock Appreciation Right Unrelated to an Option. A Stock Appreciation Right
unrelated to an Option shall cover such number of Shares as the Committee shall
determine.
 
(a)  Terms; Duration. Stock Appreciation Rights unrelated to Options shall
contain such terms and conditions as to exercisability, vesting and duration as
the Committee shall determine, but in no event shall they have a term of greater
than ten (10) years; provided that unless the Committee provides otherwise a
Stock Appreciation Right may, upon the death of the Participant prior to the
expiration of the Award, be exercised for up to one (1) year following the date
of the Participant’s death even if such period extends beyond ten (10) years
from the date the Stock Appreciation Right is granted.
 
(b)  Amount Payable. Upon exercise of a Stock Appreciation Right unrelated to an
Option, the Grantee shall be entitled to receive an amount determined by
multiplying (i) the excess of the Fair Market Value of a Share on the last
business day preceding the date of exercise of such Stock Appreciation Right
over the Fair Market Value of a Share on the date the Stock Appreciation Right
was granted, by (ii) the number of Shares as to which the Stock Appreciation
Right is being exercised. Notwithstanding the foregoing, the Committee may limit
in any manner the amount payable with respect to any Stock Appreciation Right by
including such a limit in the Agreement evidencing the Stock Appreciation Right
at the time it is granted.
 
(c)  Transferability. (i) Except as otherwise provided in this Section 6.3(c),
no Stock Appreciation Right unrelated to an Option shall be transferable by the
Participant otherwise than by will or the laws of descent and distribution, and
a Stock Appreciation Right shall be exercisable during the lifetime of such
Participant only by the Participant or his or her guardian or legal
representative. The Committee may set forth in the Agreement evidencing a Stock
Appreciation Right at the time of grant or thereafter, that the Award, or a
portion thereof, may be transferred to any third party, including but not
limited to, members of the Participant’s immediate family, to trusts solely for
the benefit of such immediate family members and to partnerships in which such
family members and/or trusts are the only partners. In addition, for purposes of
the Plan, unless otherwise determined by the Committee at the time of grant or
thereafter, a transferee of a Stock Appreciation Right pursuant to this Section
6.3(c) shall be deemed to be the Participant; provided that the rights of any
such transferee thereafter shall be nontransferable except that such transferee,
where applicable under the terms of the transfer by the Participant, shall have
the right previously held by the Participant to designate a Beneficiary. For
this purpose, immediate family means the Participant’s spouse, parents,
children, stepchildren and grandchildren and the spouses of such parents,
children, stepchildren and grandchildren. The terms of a Stock Appreciation
Right shall be final, binding and conclusive upon the beneficiaries, executors,
administrators, heirs and successors of the Participant. Notwithstanding Section
20.2, or the terms of any Agreement, the Company or any Subsidiary shall not
withhold any amount attributable to the Participant’s tax liability from any
payment of cash or Shares to a transferee or transferee’s Beneficiary under this
Section 6.3(c), but may require the payment of an amount equal to the Company’s
or any Subsidiary’s withholding tax obligation as a condition to exercise or as
a condition to the release of cash or Shares upon exercise or upon transfer of
the Stock Appreciation Right.
 
6.4  Method of Exercise. Stock Appreciation Rights shall be exercised by a
Participant only by giving written notice delivered in person or by mail to the
person designated by the Company, specifying the number of Shares with respect
to which the Stock Appreciation Right is being exercised. If requested by the
Committee, the Participant shall deliver the Agreement evidencing the Stock
Appreciation Right being exercised and the Agreement evidencing any related
Option to the Company, which shall endorse thereon a notation of such exercise
and return such Agreement to the Participant.
 
6.5  Form of Payment. Payment of the amount determined under Section 6.2(b) or
6.3(b) may be made in the discretion of the Committee solely in whole Shares in
a number determined at their Fair Market Value on the last business day
preceding the date of exercise of the Stock Appreciation Right, or solely in
cash, or in a combination of cash and Shares. If the Committee decides to make
full payment in Shares and the amount payable results in a fractional Share,
payment for the fractional Share will be made in cash.
 
6.6  Effect of Change in Control. The effect of a Change in Control on a Stock
Appreciation Right shall be set forth in the applicable Agreement.
 
7. 
   Dividend Equivalent Rights.

   
The Committee may in its discretion, grant Dividend Equivalent Rights either in
tandem with an Option or Award or as a separate Award, to Eligible Individuals
in accordance with the Plan. The terms and conditions applicable to each
Dividend Equivalent Right shall be specified in the Agreement under which the
Dividend Equivalent Right is granted. Amounts payable in respect of Dividend
Equivalent Rights may be payable currently or, if applicable, deferred until the
lapsing of restrictions on such Dividend Equivalent Rights or until the vesting,
exercise, payment, settlement or other lapse of restrictions on the Option or
Award to which the Dividend Equivalent Rights relate. In the event that the
amount payable in respect of Dividend Equivalent Rights are to be deferred, the
Committee shall determine whether such amounts are to be held in cash or
reinvested in Shares or deemed (notionally) to be reinvested in Shares. If
amounts payable in respect of Dividend Equivalent Rights are to be held in cash,
there may be credited at the end of each year (or portion thereof) interest on
the amount of the account at the beginning of the year at a rate per annum as
the Committee, in its discretion, may determine. Dividend Equivalent Rights may
be settled in cash or Shares or a combination thereof, in a single installment
or multiple installments, as determined by the Committee.
 
8. 
   Restricted Stock; Restricted Stock Units.

 
8.1  Restricted Stock. The Committee may grant to Eligible Individuals Awards of
Restricted Stock, which shall be evidenced by an Agreement. Each Agreement shall
contain such restrictions, terms and conditions as the Committee may, in its
discretion, determine and (without limiting the generality of the foregoing)
such Agreements may require that an appropriate legend be placed on Share
certificates. Awards of Restricted Stock shall be subject to the terms and
provisions set forth below in this Section 8.1 and in Section 8.3.
 
(a)  Rights of Participant. Shares of Restricted Stock granted pursuant to an
Award hereunder shall be issued in the name of the Participant as soon as
reasonably practicable after the Award is granted provided that the Participant
has executed an Agreement evidencing the Award, the appropriate blank stock
powers and, in the discretion of the Committee, an escrow agreement and any
other documents which the Committee may require as a condition to the issuance
of such Shares. At the discretion of the Committee, Shares issued in connection
with an Award of Restricted Stock shall be deposited together with the stock
powers with an escrow agent (which may be the Company) designated by the
Committee. Unless the Committee determines otherwise and as set forth in the
Agreement, upon delivery of the Shares to the escrow agent, the Participant
shall have all of the rights of a shareholder with respect to such Shares,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.
 
(b)  Non-transferability. Until all restrictions upon the Shares of Restricted
Stock awarded to a Participant shall have lapsed in the manner set forth in
Section 8.1(c), such Shares shall not be sold, transferred or otherwise disposed
of and shall not be pledged or otherwise hypothecated.
 
(c)  Lapse of Restrictions.
 
(i)  Generally. Subject to the provisions of Section 8.3, restrictions upon
Shares of Restricted Stock awarded hereunder shall lapse at such time or times
and on such terms and conditions as the Committee may determine. The Agreement
evidencing the Award shall set forth any such restrictions.
 
(ii)  Effect of Change in Control. The effect of a Change in Control on an
Awards of Shares of Restricted Stock shall be set forth in the applicable
Agreement.
 
(d)  Treatment of Dividends. At the time an Award of Restricted Stock is
granted, the Committee may, in its discretion, determine that the payment to the
Participant of dividends, or a specified portion thereof, declared or paid on
such Shares by the Company shall be (i) deferred until the lapsing of the
restrictions imposed upon such Shares and (ii) held by the Company for the
account of the Participant until such time. In the event that dividends are to
be deferred, the Committee shall determine whether such dividends are to be
reinvested in Shares (which shall be held as additional Shares of Restricted
Stock) or held in cash. If deferred dividends are to be held in cash, there may
be credited interest on the amount of the account at such times and at a rate
per annum as the Committee, in its discretion, may determine. Payment of
deferred dividends in respect of Shares of Restricted Stock (whether held in
cash or as additional Shares of Restricted Stock), together with interest
accrued thereon, if any, shall be made upon the lapsing of restrictions imposed
on the Shares in respect of which the deferred dividends were paid, and any
dividends deferred (together with any interest accrued thereon) in respect of
any Shares of Restricted Stock shall be forfeited upon the forfeiture of such
Shares.
 
(e)  Delivery of Shares. Upon the lapse of the restrictions on Shares of
Restricted Stock, the Committee shall cause a stock certificate or evidence of
book entry Shares to be delivered to the Participant with respect to such Shares
of Restricted Stock, free of all restrictions hereunder.
 
8.2  Restricted Stock Unit Awards. The Committee may grant to Eligible
Individuals Awards of Restricted Stock Units, which shall be evidenced by an
Agreement. Each such Agreement shall contain such restrictions, terms and
conditions as the Committee may, in its discretion, determine. Awards of
Restricted Stock Units shall be subject to the terms and provisions set forth
below in this Section 8.2 and in Section 8.3.
 
(a)  Payment of Awards. Each Restricted Stock Unit shall represent the right of
the Participant to receive a payment upon vesting of the Restricted Stock Unit
or on any later date specified by the Committee equal to the Fair Market Value
of a Share as of the date the Restricted Stock Unit was granted, the vesting
date or such other date as determined by the Committee at the time the
Restricted Stock Unit was granted. The Committee may, at the time a Restricted
Stock Unit is granted, provide a limitation on the amount payable in respect of
each Restricted Stock Unit. The Committee may provide for the settlement of
Restricted Stock Units in cash or with Shares having a Fair Market Value equal
to the payment to which the Participant has become entitled.
 
(b)  Effect of Change in Control. The effect of a Change in Control on an Award
of Restricted Stock Units shall be set forth in the applicable Agreement.
 
8.3  Minimum Vesting for Restricted Stock and Restricted Stock Unit Award.
Except as provided in this Section 8.3, Awards of Restricted Stock and
Restricted Stock Units shall not vest more rapidly than with respect to
one-third of the Shares subject to such Award on each of the first three
anniversaries of the date such Award is granted. Notwithstanding the foregoing,
in the discretion of the Committee, Awards of Restricted Stock and Restricted
Stock Units may vest more rapidly than provided in the preceding sentence in the
case of (i) a Participant’s death, Disability or retirement, (ii) grants of
Awards of Restricted Stock and Restricted Stock Units to new hires and (iii) a
Change in Control.
 
9. 
   Performance Awards.

 
9.1  Performance Units and Performance Share Units. The Committee, in its
discretion, may grant Awards of Performance Units and/or Performance Share Units
to Eligible Individuals, the terms and conditions of which shall be set forth in
an Agreement.
 
(a)  Performance Units. Performance Units shall be denominated in a specified
dollar amount and, contingent upon the attainment of specified Performance
Objectives within the Performance Cycle, represent the right to receive payment
as provided in Sections 9.1(c) and (d) of the specified dollar amount or a
percentage of the specified dollar amount depending on the level of Performance
Objective attained; provided, however, that the Committee may at the time a
Performance Unit is granted specify a maximum amount payable in respect of a
vested Performance Unit. Each Agreement shall specify the number of Performance
Units to which it relates, the Performance Objectives which must be satisfied in
order for the Performance Units to vest and the Performance Cycle within which
such Performance Objectives must be satisfied.
 
(b)  Performance Share Units. Performance Share Units shall be denominated in
Shares and, contingent upon the attainment of specified Performance Objectives
within the Performance Cycle, each Performance Share Unit represents the right
to receive payment as provided in Sections 9.1(c) and (d) of the Fair Market
Value of a Share on the date the Performance Share Unit was granted, the date
the Performance Share Unit became vested or any other date specified by the
Committee or a percentage of such amount depending on the level of Performance
Objective attained; provided, however, that the Committee may at the time a
Performance Share Unit is granted specify a maximum amount payable in respect of
a vested Performance Share Unit. Each Agreement shall specify the number of
Performance Share Units to which it relates, the Performance Objectives which
must be satisfied in order for the Performance Share Units to vest and the
Performance Cycle within which such Performance Objectives must be satisfied.
 
(c)  Vesting and Forfeiture. Subject to Sections 9.3(c) and 9.4, a Participant
shall become vested with respect to the Performance Share Units and Performance
Units to the extent that the Performance Objectives for the Performance Cycle
and other terms and conditions set forth in the Agreement are satisfied;
provided, however, that, except as may be provided pursuant to Section 9.4, no
Performance Cycle for Performance Share Units and Performance Units shall be
less than one (1) year.
 
(d)  Payment of Awards. Subject to Sections 9.3(c) and 9.4, payment to
Participants in respect of vested Performance Share Units and Performance Units
shall be made as soon as practicable after the last day of the Performance Cycle
to which such Award relates or at such other time or times as the Committee may
determine, but in no event later than 2½ months after the end of the calendar
year in which the Performance Cycle is completed. Subject to Section 9.4, such
payments may be made entirely in Shares valued at their Fair Market Value,
entirely in cash, or in such combination of Shares and cash as the Committee in
its discretion shall determine at any time prior to such payment; provided,
however, that if the Committee in its discretion determines to make such payment
entirely or partially in Shares of Restricted Stock, the Committee must
determine the extent to which such payment will be in Shares of Restricted Stock
and the terms of such Restricted Stock at the time the Award is granted.
 
9.2  Performance-Based Restricted Stock. The Committee, in its discretion, may
grant Awards of Performance-Based Restricted Stock to Eligible Individuals, the
terms and conditions of which shall be set forth in an Agreement. Each Agreement
may require that an appropriate legend be placed on Share certificates. Awards
of Performance-Based Restricted Stock shall be subject to the following terms
and provisions:
 
(a)  Rights of Participant. Performance-Based Restricted Stock shall be issued
in the name of the Participant as soon as reasonably practicable after the Award
is granted or at such other time or times as the Committee may determine;
provided, however, that no Performance-Based Restricted Stock shall be issued
until the Participant has executed an Agreement evidencing the Award, the
appropriate blank stock powers and, in the discretion of the Committee, an
escrow agreement and any other documents which the Committee may require as a
condition to the issuance of such Performance-Based Restricted Stock. At the
discretion of the Committee, Shares issued in connection with an Award of
Performance-Based Restricted Stock shall be deposited together with the stock
powers with an escrow agent (which may be the Company) designated by the
Committee. Except as restricted by the terms of the Agreement, upon delivery of
the Shares to the escrow agent, the Participant shall have, in the discretion of
the Committee, all of the rights of a shareholder with respect to such Shares,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares. Each Agreement shall
specify the number of Shares of Performance-Based Restricted Stock to which it
relates, the Performance Objectives which must be satisfied in order for the
Performance-Based Restricted Stock to vest and the Performance Cycle within
which such Performance Objectives must be satisfied.
 
(b)  Lapse of Restrictions. Subject to Sections 9.3(c) and 9.4, restrictions
upon Performance-Based Restricted Stock awarded hereunder shall lapse and such
Performance-Based Restricted Stock shall become vested at such time or times and
on such terms, conditions and satisfaction of Performance Objectives as the
Committee may, in its discretion, determine at the time an Award is granted;
provided, however, that, except as may be provided pursuant to Section 9.4, no
Performance Cycle for Performance-Based Restricted Stock shall be less than one
(1) year.
 
(c)  Treatment of Dividends. At the time the Award of Performance-Based
Restricted Stock is granted, the Committee may, in its discretion, determine
that the payment to the Participant of dividends, or a specified portion
thereof, declared or paid on Shares represented by such Award which have been
issued by the Company to the Participant shall be (i) deferred until the lapsing
of the restrictions imposed upon such Performance-Based Restricted Stock and
(ii) held by the Company for the account of the Participant until such time. In
the event that dividends are to be deferred, the Committee shall determine
whether such dividends are to be reinvested in Shares (which shall be held as
additional Shares of Performance-Based Restricted Stock) or held in cash. If
deferred dividends are to be held in cash, there may be credited interest on the
amount of the account at such times and at a rate per annum as the Committee, in
its discretion, may determine. Payment of deferred dividends in respect of
Shares of Performance-Based Restricted Stock (whether held in cash or in
additional Shares of Performance-Based Restricted Stock), together with interest
accrued thereon, if any, shall be made upon the lapsing of restrictions imposed
on the Performance-Based Restricted Stock in respect of which the deferred
dividends were paid, and any dividends deferred (together with any interest
accrued thereon) in respect of any Performance-Based Restricted Stock shall be
forfeited upon the forfeiture of such Performance-Based Restricted Stock.
 
(d)  Delivery of Shares. Upon the lapse of the restrictions on Shares of
Performance-Based Restricted Stock awarded hereunder, the Committee shall cause
a stock certificate or evidence of book entry Shares to be delivered to the
Participant with respect to such Shares, free of all restrictions hereunder.
 
9.3  Performance Objectives
 
(a)  Establishment. Performance Objectives for Performance Awards may be
expressed in terms of (i) stock price, (ii) earnings per share, (iii) operating
income, (iv) return on equity or assets, (v) cash flow, (vi) EBITDA, (vii)
revenues, (viii) overall revenue or sales growth, (ix) expense reduction or
management, (x) market position, (xi) total shareholder return, (xii) return on
investment, (xiii) earnings before interest and taxes (EBIT), (xiv) net income,
(xv) return on net assets, (xvi) economic value added, (xvii) shareholder value
added, (xviii) cash flow return on investment, (xix) net operating profit, (xx)
net operating profit after tax, (xxi) return on capital, (xxii) return on
invested capital, or (xxiii) any combination, including one or more ratios, of
the foregoing. Performance Objectives may be in respect of the performance of
the Company, any of its Subsidiaries, any of its Divisions or any combination
thereof. Performance Objectives may be absolute or relative (to prior
performance of the Company or to the performance of one or more other entities
or external indices) and may be expressed in terms of a progression within a
specified range. In the case of a Performance Award which is intended to
constitute Performance-Based Compensation, the Performance Objectives with
respect to a Performance Cycle shall be established in writing by the Committee
by the earlier of (i) the date on which a quarter of the Performance Cycle has
elapsed and (ii) the date which is ninety (90) days after the commencement of
the Performance Cycle, and in any event while the performance relating to the
Performance Objectives remain substantially uncertain.
 
(b)  Effect of Certain Events. Unless otherwise provided by the Committee at the
time the Performance Objectives in respect of a Performance Award are
established, performance shall be adjusted to omit the effects of extraordinary
items, gain or loss on the disposal of a business segment (other than provisions
for operating losses or income during the phase-out period), unusual or
infrequently occurring events and transactions that have been publicly disclosed
and the cumulative effects of changes in accounting principles, all as
determined in accordance with generally accepted accounting principles (to the
extent applicable). In addition, at the time of the granting of a Performance
Award, or at any time thereafter, the Committee may provide for the manner in
which performance will be measured against the Performance Objectives (or may
adjust the Performance Objectives) to reflect the impact of specified corporate
transactions (such as a stock split or stock dividend), special charges, and tax
law changes; provided, that in respect of Performance Awards intended to
constitute Performance-Based Compensation, such provisions shall be permitted
only to the extent permitted under Section 162(m) of the Code and the
regulations promulgated thereunder without adversely affecting the treatment of
any Performance Award as Performance-Based Compensation.
 
(c)  Determination of Performance. Prior to the vesting, payment, settlement or
lapsing of any restrictions with respect to any Performance Award, the Committee
shall certify in writing that the applicable Performance Objectives have been
satisfied to the extent necessary for such Award to qualify as Performance-Based
Compensation. In respect of a Performance Award, the Committee may, in its sole
discretion, reduce the amount of cash paid or number of Shares issued that
become vested or on which restrictions lapse. The Committee shall not be
entitled to exercise any discretion otherwise authorized hereunder with respect
to any Performance Award intended to constitute Performance Based Compensation
if the ability to exercise such discretion or the exercise of such discretion
itself would cause the compensation attributable to such Awards to fail to
qualify as Performance-Based Compensation.
 
9.4  Effect of Change in Control. The effect of a Change in Control on a
Performance Award shall be set forth in the applicable Agreement.
 
9.5  Non-transferability. Until the vesting of Performance Units and Performance
Share Units or the lapsing of any restrictions on Performance-Based Restricted
Stock, as the case may be, such Performance Units, Performance Share Units or
Performance-Based Restricted Stock shall not be sold, transferred or otherwise
disposed of and shall not be pledged or otherwise hypothecated.
 
10. 
   Share Awards

 
The Committee may grant a Share Award to any Eligible Individual on such terms
and conditions as the Committee may determine in its sole discretion. Share
Awards may be made as additional compensation for services rendered by the
Eligible Individual or may be in lieu of cash or other compensation to which the
Eligible Individual is entitled from the Company.
 
11. 
   Awards to Directors.

 
11.1  Authority of Committee. Subject to the provisions of the Plan, the
Committee shall have the full and final authority to award Options and Awards to
Directors, and the terms and conditions of any grant to any such Eligible
Individual shall be set forth in an Agreement. This Section 11 sets forth
special provisions that, unless otherwise provided in an Agreement, shall be
applicable to Awards granted to Directors under the Plan.
 
11.2  Automatic Grants. Each Nonemployee Director shall be granted a Share Award
on each August 1st following such Nonemployee Director’s election to the Board
as long as such Nonemployee Director is then still serving on the Board. Such
Share Award shall be in respect of a number of Shares equal to $60,000 divided
by the Fair Market Value of a Share on the date such Award is granted; provided,
however, that no fractional Shares (or cash in lieu thereof) in respect of such
Award shall be granted and the number of Shares in respect of an Award shall be
rounded to the nearest number of whole Shares.
 
11.3  Issuance of Shares. The Shares issued pursuant to Share Awards granted to
a Nonemployee Director pursuant to Section 11.2 will be issued on the day
preceding the first anniversary of the date of grant. In the event a Nonemployee
Director ceases to serve as a director for any reason other as a result of his
death, Disability or his voluntary retirement after age 55, before the day
preceding the first anniversary of the date of grant, the Share Award granted to
a Nonemployee Director pursuant to Section 11.2 shall be forfeited on the date
the Grantee ceased to be a director, and the Nonemployee Director shall have no
rights with respect thereto. In the event a Nonemployee Director ceases to serve
as a director of the Company by reason of such Director’s death, Disability or
voluntary retirement after age 55, before the day preceding the first
anniversary of the date of grant, the Shares issued pursuant to the Share Awards
will be issued on the day preceding the first anniversary of the date of grant.
 
12. 
   Effect of a Termination of Employment.

 
    The Agreement evidencing the grant of each Option and each Award shall set
forth the terms and conditions applicable to such Option or Award upon (a) a
termination or change in the status of the employment of the Participant by the
Company, a Subsidiary or a Division (including a termination or change by reason
of the sale of a Subsidiary or a Division), or (b) in the case of a Director,
the cessation of the Director’s service on the Board, which, except for Shares
or Options granted to Directors pursuant to Section 11.2, shall be as the
Committee may, in its discretion, determine at the time the Option or Award is
granted or thereafter.
 
13. 
   Adjustment Upon Changes in Capitalization.

  
13.1  In the event of a Change in Capitalization, the Committee shall make
equitable adjustment of (a) the maximum number and class of Shares or other
stock or securities with respect to which Options or Awards may be granted under
the Plan, (b) the maximum number and class of Shares or other stock or
securities that may be issued upon exercise of Incentive Stock Options, (c) the
maximum number and class of Shares or other stock or securities with respect to
which Options or Awards may be granted to any Eligible Individual in any
calendar year, (d) the number and class of Shares or other stock or securities
which are subject to outstanding Options or Awards granted under the Plan and
the exercise price therefore, if applicable and (e) the Performance Objectives.
 
13.2  Any such adjustment in the Shares or other stock or securities (a) subject
to outstanding Incentive Stock Options (including any adjustments in the
exercise price) shall be made in such manner as not to constitute a modification
as defined by Section 424(h)(3) of the Code and only to the extent otherwise
permitted by Sections 422 and 424 of the Code or (b) subject to outstanding
Options or Awards that are intended to qualify as Performance-Based Compensation
shall be made in such a manner as not to adversely affect the treatment of the
Options or Awards as Performance-Based Compensation.
 
13.3  If, by reason of a Change in Capitalization, a Participant shall be
entitled to, or shall be entitled to exercise an Option with respect to, new,
additional or different shares of stock or securities of the Company or any
other corporation, such new, additional or different shares shall thereupon be
subject to all of the conditions, restrictions and performance criteria which
were applicable to the Shares subject to the Award or Option, as the case may
be, prior to such Change in Capitalization.
 
14. 
   Effect of Certain Transactions.

  
Subject to the terms of an Agreement, following (a) the liquidation or
dissolution of the Company or (b) a merger or consolidation of the Company (a
“Transaction”), either (i) each outstanding Option or Award shall be treated as
provided for in the agreement entered into in connection with the Transaction or
(ii) if not so provided in such agreement, each Optionee and Grantee shall be
entitled to receive in respect of each Share subject to any outstanding Options
or Awards, as the case may be, upon exercise of any Option or payment or
transfer in respect of any Award, the same number and kind of stock, securities,
cash, property or other consideration that each holder of a Share was entitled
to receive in the Transaction in respect of a Share; provided, however, that
such stock, securities, cash, property, or other consideration shall remain
subject to all of the conditions, restrictions and performance criteria which
were applicable to the Options and Awards prior to such Transaction. Without
limiting the generality of the foregoing, the treatment of outstanding Options
and Stock Appreciation Rights pursuant to clause (i) of this Section 14 in
connection with a Transaction may include the cancellation of outstanding
Options and Stock Appreciation Rights upon consummation of the Transaction
provided either (x) the holders of affected Options and Stock Appreciation
Rights have been given a period of at least fifteen (15) days prior to the date
of the consummation of the Transaction to exercise the Options or Stock
Appreciation Rights (whether or not they were otherwise exercisable) or (y) the
holders of the affected Options and Stock Appreciation Rights are paid (in cash
or cash equivalents) in respect of each Share covered by the Option or Stock
Appreciation Right being cancelled an amount equal to the excess, if any, of the
per share price paid or distributed to stockholders in the transaction (the
value of any non-cash consideration to be determined by the Committee in its
sole discretion) over the exercise price of the Option or Stock Appreciation
Right. For avoidance of doubt, (1) the cancellation of Options and Stock
Appreciation Rights pursuant to clause (y) of the preceding sentence may be
effected notwithstanding anything to the contrary contained in this Plan or any
Agreement and (2) if the amount determined pursuant to clause (y) of the
preceding sentence is zero or less, the affected Option or Stock Appreciation
Right may be cancelled without any payment therefor. The treatment of any Option
or Award as provided in this Section 14 shall be conclusively presumed to be
appropriate for purposes of Section 13.
 
15. 
   Interpretation.

  
15.1  Section 16 Compliance. The Plan is intended to comply with Rule 16b-3
promulgated under the Exchange Act and the Committee shall interpret and
administer the provisions of the Plan or any Agreement in a manner consistent
therewith. Any provisions inconsistent with such Rule shall be inoperative and
shall not affect the validity of the Plan.
 
15.2  Section 162(m). Unless otherwise determined by the Committee at the time
of grant, (i) each Option, Stock Appreciation Right, and Performance Award
granted under the Plan to the Chief Executive Officer is intended to be
Performance-Based Compensation, and (ii) each Option, Stock Appreciation Right
and Performance Award granted under the Plan to any Participant other than the
Chief Executive Officer is not intended to be Performance-Based Compensation.
Unless otherwise determined by the Committee, if any provision of the Plan or
any Agreement relating to an Option or Award that is intended to be
Performance-Based Compensation does not comply or is inconsistent with Section
162(m) of the Code or the regulations promulgated thereunder (including IRS
Regulation § 1.162-27 unless and to the extent it is superseded by an interim or
final regulation), such provision shall be construed or deemed amended to the
extent necessary to conform to such requirements, and no provision shall be
deemed to confer upon the Committee discretion to increase the amount of
compensation otherwise payable in connection with any such Option or Award upon
the attainment of the Performance Objectives.
 
16. 
   Termination and Amendment of the Plan or Modification of Options and Awards.

 
16.1  Plan Amendment or Termination. The Board may at any time terminate the
Plan and the Board may at any time and from time to time amend, modify or
suspend the Plan; provided, however, that:
 
(a)  no such amendment, modification, suspension or termination shall impair or
adversely alter any Options or Awards theretofore granted under the Plan, except
with the consent of the Participant, nor shall any amendment, modification,
suspension or termination deprive any Participant of any Shares which he or she
may have acquired through or as a result of the Plan;
 
(b)  to the extent necessary under any applicable law, regulation or exchange
requirement, no other amendment shall be effective unless approved by the
shareholders of the Company in accordance with applicable law, regulation or
exchange requirement;
 
(c)  no such amendment or modification shall materially modify the definition of
“Eligible Individual” unless such amendment or modification is approved by the
shareholders of the Company in accordance with applicable law, regulation or
exchange requirement; and
 
(d)  no such amendment or modification shall materially modify the number of
Shares that may be made the subject of Awards or Options granted under the Plan
set forth in Section 4.1 unless such amendment or modification is approved by
the shareholders of the Company in accordance with applicable law, regulation or
exchange requirement.
 
 
16.2  Modification of Options and Awards. No modification of an Option or Award
shall adversely alter or impair any rights or obligations under the Option or
Award without the consent of the Participant.
 
 
17. 
   Non-Exclusivity of the Plan.

  
The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.
 
18. 
   Limitation of Liability.

       
As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:
 
(a)  give any person any right to be granted an Option or Award other than at
the sole discretion of the Committee;
 
(b)  give any person any rights whatsoever with respect to Shares except as
specifically provided in the Plan;
 
(c)  limit in any way the right of the Company or any Subsidiary to terminate
the employment of any person at any time; or
 
(d)  be evidence of any agreement or understanding, express or implied, that the
Company will employ any person at any particular rate of compensation or for any
particular period of time.
 
19. 
   Regulations and Other Approvals; Governing Law.

  
19.1  Except as to matters of federal law, the Plan and the rights of all
persons claiming hereunder shall be construed and determined in accordance with
the laws of the State of Delaware without giving effect to conflicts of laws
principles thereof.
 
19.2  The obligation of the Company to sell or deliver Shares with respect to
Options and Awards granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.
 
19.3  The Board may make such changes as may be necessary or appropriate to
comply with the rules and regulations of any government authority, or to obtain
for Eligible Individuals granted Incentive Stock Options the tax benefits under
the applicable provisions of the Code and regulations promulgated thereunder.
 
19.4  Each grant of an Option and Award and the issuance of Shares or other
settlement of the Option or Award is subject to the compliance with all
applicable federal, state or foreign law. Further, if at any time the Committee
determines, in its discretion, that the listing, registration or qualification
of Shares issuable pursuant to the Plan is required by any securities exchange
or under any federal, state or foreign law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Option or Award or the issuance of Shares, no
Options or Awards shall be or shall be deemed to be granted or payment made or
Shares issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions that
are not acceptable to the Committee. Any person exercising an Option or
receiving Shares in connection with any other Award shall make such
representations and agreements and furnish such information as the Board or
Committee may request to assure compliance with the foregoing or any other
applicable legal requirements.
 
19.5  Notwithstanding anything contained in the Plan or any Agreement to the
contrary, in the event that the disposition of Shares acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
promulgated thereunder. The Committee may require any individual receiving
Shares pursuant to an Option or Award granted under the Plan, as a condition
precedent to receipt of such Shares, to represent and warrant to the Company in
writing that the Shares acquired by such individual are acquired without a view
to any distribution thereof and will not be sold or transferred other than
pursuant to an effective registration thereof under the Securities Act or
pursuant to an exemption applicable under the Securities Act or the rules and
regulations promulgated thereunder. The certificates evidencing any of such
Shares shall be appropriately amended or have an appropriate legend placed
thereon to reflect their status as restricted securities as aforesaid.
 
20. 
   Miscellaneous.

  
20.1  Multiple Agreements. The terms of each Option or Award may differ from
other Options or Awards granted under the Plan at the same time, or at some
other time. The Committee may also grant more than one Option or Award to a
given Eligible Individual during the term of the Plan, either in addition to, or
subject to Section 3.6, in substitution for, one or more Options or Awards
previously granted to that Eligible Individual.
 
20.2  Withholding of Taxes.
 
(a)  The Company or any Subsidiary shall withhold from any payment of cash or
Shares to a Participant or other person under the Plan an amount sufficient to
cover any withholding taxes which may become required with respect to such
payment or shall take any other action as it deems necessary to satisfy any
income or other tax withholding requirements as a result of the grant or
exercise of any Award under the Plan. The Company or any Subsidiary shall have
the right to require the payment of any such taxes and require that any person
furnish information deemed necessary by the Company or any Subsidiary to meet
any tax reporting obligation as a condition to exercise or before making any
payment pursuant to an Award or Option. If specified in an Agreement at the time
of grant or otherwise approved by the Committee, a Participant may, in
satisfaction of his or her obligation to pay withholding taxes in connection
with the exercise, vesting or other settlement of an Option or Award, elect to
(i) make a cash payment to the Company, (ii) have withheld a portion of the
Shares then issuable to him or her, or (iii) surrender Shares owned by the
Participant prior to the exercise, vesting or other settlement of an Option or
Award, in each case having an aggregate Fair Market Value equal to the
withholding taxes.
 
(b)  If a Participant makes a disposition, within the meaning of Section 424(c)
of the Code and regulations promulgated thereunder, of any Share or Shares
issued to such Participant pursuant to the exercise of an Incentive Stock Option
within the two-year period commencing on the day after the date of the grant or
within the one-year period commencing on the day after the date of transfer of
such Share or Shares to the Participant pursuant to such exercise, the
Participant shall, within ten (10) days of such disposition, notify the Company
thereof, by delivery of written notice to the Company at its principal executive
office.
 
20.3  Plan Unfunded. The Plan shall be unfunded. Except for reserving a
sufficient number of authorized Shares to the extent required by law to meet the
requirements of the Plan, the Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
payment of any Award or Option granted under the Plan.
 
20.4  Beneficiary Designation. Each Participant may, from time to time, name one
or more individuals (each, a “Beneficiary”) to whom any benefit under the Plan
is to be paid in case of the Participant’s death before he or she receives any
or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
 
20.5  Effective Date/Term. The effective date of the Plan shall be the date on
which the Plan is approved by the affirmative vote of the holders of a majority
of the securities of the Company present, or represented, and entitled to vote
at a meeting of shareholders duly held in accordance with the applicable laws of
the State of Delaware within twelve (12) months of the adoption of the Plan by
the Board (the “Effective Date”). Upon such approval of the Plan by the
shareholders, no further awards shall be granted under the Prior Plan.
 
The Plan shall terminate on the Termination Date. No Option or Award shall be
granted after the Termination Date. The applicable terms of the Plan, and any
terms and conditions applicable to Options and Awards granted prior to the
Termination Date shall survive the termination of the Plan and continue to apply
to such Options and Awards.
 
20.6  Translations. Any inconsistency between the terms of the Plan or any
Agreement and the corresponding translation thereof into a language other than
English shall be resolved by reference, solely, to the English language
document.
 